DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 09/09/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/09/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-21 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-21 are pending and the following list summarizes their status:
Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 have been amended
Claims 3, 7, 10, 14, 17, and 22 have been cancelled
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-21 are rejected under 35 U.S.C. § 103
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 9, filed 09/09/2021, with respect to the indefiniteness rejections of claims 4, 5, 11, 12, 18, and 19 have been fully considered and are persuasive because the claim amendments appear to resolve the issue of the units in the heart rate calculation that was previously addressed.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 8, 9, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. (US 20110199216 A1 - previously cited) in view of Sella (US 20160379476 A1 - previously cited), Kranz (US 20160150958 A1 - previously cited), and Lockhart (US 20060049950 A1 - previously cited).
Regarding claims 1, 8, and 15, Flinsenberg et al. discloses an apparatus, a computer implemented method, and a non-transitory computer readable medium comprising computer executable instructions for detecting a fall of a wearer of the apparatus, comprising: a wireless communication component ([0029], [0031], and fig. 2 element 12; transmitter can transmit wirelessly); at least one sensor comprising an accelerometer configured to measure motion of the apparatus ([0031] and fig. 2 element 8; accelerometer); a processor (fig. 2 element 10; processor) configured to: sample signal data received from the accelerometer ([0031] process signals from accelerometer); determine that a first portion of the signal data exceeds a first threshold indicative of a fall of a wearer of the apparatus ([0031] and [0034]; processes to determine if the user has fallen, where falls are characterized by large and sudden acceleration in the vertical direction, which is a threshold of accelerometer data) and that a second portion of the signal data is within a range indicative of motion stillness following the fall ([0034] processor monitors the length of the period of inactivity); generate a preliminary indication of fall detection associated with the signal data responsive to the determination ([0036] and fig. 3 step 103; detect a fall); apply, subsequent to generating the preliminary indication, a machine learning classifier (paragraphs [0038]-[0042] describe the machine learning process and application, which occurs in step 105 subsequent step 103 and includes a classifier that classifies data as being a type of fall) to the signal data associated with the preliminary indication to generate a fall classification confirming that the signal data represents a fall of the wearer of the apparatus ([0036] and fig. 3 step 105; compare the period of inactivity to determine if the fall was severe); activate an alarm of the apparatus in response to a generated fall classification ([0029] an alarm signal can be broadcast); in response to not receiving a condition for cancellation within a first threshold period of time from the alarm activation ([0029] signal is transmitted unless user gets up from ground quickly, which is a time threshold from the alarm broadcast and does not involve button input): transmit to a second part associated with the wearer  ([0029]; transmitted to a call-centre or other assistance unit), via the wireless communication component of the apparatus, a notification that the wearer of the apparatus has fallen ([0029] an alarm signal can be broadcast); and in response to receiving a condition for cancellation within the first threshold period of time from the alarm activation: refrain from transmitting the notification to the second party ([0029] transmitted unless user gets up from ground quickly); 
Flinsenberg et al. discloses training the machine learning classifier based on activity that does not represent a fall ([0038]). However, Flinsenberg et al. does not explicitly disclose training the machine learning classifier via feedback indicating that the signal data does not represent a fall of the wearer in response to a normal event (i.e. an event that is determined to not require an alarm transmission). Sella teaches a system and method for analysis of a subjects activity that distinguishes between normal events ([0059] limb gestures such as dancing) and abnormal events ([0013] a fall, a crawl, abnormal gait, and restless movement disorder). In the system of Sella, a machine learning module may perform learning based on previous automatic identification of abnormal or normal events ([0142]), which is advantageous in that it provides another avenue to train a classifier using data known to the system. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus, computer implemented method, and non-transitory computer readable medium of Flinsenberg et al. to include training the machine learning classifier via feedback indicating that the signal data does not represent a fall of the wearer in response to a normal 
Flinsenberg et al. also discloses that buttons can be incorporated into the system that allow a user or care provider to interact with the system. However, Flinsenberg et al. does not explicitly disclose using a button as a condition for cancellation when an alarm has been activated. Kranz teaches a patient monitoring system that triggers a warning signal that, if not cancelled within a preset time by pressing a reset button, is sent off automatically to remote units ([0202]). Given that the button is serving the same purpose as the condition for cancellation of Flinsenberg et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the apparatus, computer implemented method, and non-transitory computer readable medium of Flinsenberg et al. by substituting the reset button of Kranz for the condition for cancellation of Flinsenberg et al. as a combination of known prior art elements to yield the predictable result of preventing transmission of a notification that the wearer of the device has fallen if the wearer does not want a warning signal to be sent. 
Flinsenberg et al. in view of Sella and Kranz discloses an apparatus that is configured to use accelerometer data associated with falling by representing a fall as a relatively large and sudden acceleration in the vertical direction ([0034]). However, Flinsenberg et al. in view of Sella and Kranz does not explicitly disclose how to separate this acceleration from normal data including filtering out signal points in the first portion of the signal data that are not associated with a falling motion, based on a tolerance range. Lockhart teaches a fall sensing system that takes raw acceleration data and then filters the raw data using filtering algorithms and low pass filters (i.e. tolerance range) to transform the data into acceleration profiles that represent slip and fall accidents ([0058] and figs. 3 and 4). According to Lockhart, this process ensures that the given raw signal will correctly interpret the motion characteristics ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art prior to 
Regarding claims 2, 9, and 16, Flinsenberg et al. discloses an apparatus, a computer implemented method, and a non-transitory computer readable medium comprising computer executable instructions wherein the first portion of the signal data comprises a first channel of signal data from the accelerometer during a first time period (fig. 3 step 103; the time period during the fall detected), and the second portion of the signal data comprises a second channel of signal data from the accelerometer during a second time period subsequent to the first time period (fig. 3 step 105; the period of inactivity).
Regarding claim 21, Flinsenberg et al. discloses an apparatus wherein the processor is further configured to generate the preliminary indication in response to determining that a time difference between when the first portion of the signal data ends and when the second portion of the signal data begins is less than a predetermined wait time ([0034] Falls are often characterized by a large impact represented by a relatively large and sudden acceleration in the vertical direction, followed by a period of little or no activity while the user lays on the ground).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. in view of Sella, Kranz, and Lockhart, as applied to claims 1, 8 and 15, and further in view of Arne et al. (US 20140051946 A1 - previously cited).
Regarding claims 6, 13, and 20, Flinsenberg et al. in view of Sella, Kranz, and Lockhart discloses an apparatus, a computer implemented method, and a non-transitory computer readable medium comprising computer executable instructions with a wireless communications component. However, Flinsenberg et al. in view of Sella, Kranz, and Lockhart is silent on the component comprising a cellular ([0055]) and states that not only is it common in current technology to include low power wireless technologies such as Bluetooth Low Energy, mobile chipsets now permit incorporation of cellular data thereby simplifying the overall system ([0003]) and that it is well known in the art to implement a transceiver in wireless communication protocols ([0070] and [0078]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Flinsenberg et al. in view of Sella, Kranz, and Lockhart to include Bluetooth Low Energy and cellular data compatibility as taught by Arne et al. as a combination of known prior art elements to yield the predictable result of enabling device communication.
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. in view of Sella, Kranz, and Lockhart, and further in view of Osorio (US 20140276238 A1 - previously cited).
Regarding claims 4, 11, and 18, Flinsenberg et al. in view of Sella, Kranz, and Lockhart discloses an apparatus, a computer implemented method, and a non-transitory computer readable medium comprising computer executable instructions for detecting a fall of a wearer. However, Flinsenberg et al. in view of Sella, Kranz, and Lockhart is silent on further comprising a heart rate sensor, and wherein the processor is further configured to: determine a heart rate of the wearer of the electronic device. Osorio teaches a fall detection system that incorporates body signal data including heart rate ([0083] and fig. 2 element 206). According to Osorio, the vital signs of a person may be affected by a fall, including heart rate ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Flinsenberg et al. in view of Sella, Kranz, and Lockhart to include a heart rate sensor as taught by Osorio as a combination of known prior art elements to yield the predictable result of obtaining more comprehensive information to detect a wearer falling.
(Osorio [0069]; abnormal vital signs can include heart rate) and transmit a notification of whether a user has fallen via a wireless component (Flinsenberg et al. [0029] and [0031]). However, Flinsenberg et al. in view of Sella, Kranz, and Lockhart and further in view of Osorio is silent on transmitting a notification of the abnormal heart rate. Osorio teaches that any of the components included in the device can transmit data from one or more of the components through the communication unit ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Flinsenberg et al. in view of Sella, Kranz, and Lockhart and further in view of Osorio to include transmitting a notification of the abnormal heart rate as taught by Osorio as a combination on known prior art elements to yield the predictable result of transmitting notifications of relevant information detected by the device. 
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see pages 9-11, filed 09/09/2021, with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
Regarding the Applicant’s arguments on page 9 that low pass filtering does not imply that signal points are ignored, the Examiner disagrees. A filter is used to remove points that are not relevant to the desired signal and thereby ignores them by removing them from the data that is further processed. The Applicant further argues that the points are simply re-positioned, but this is not the case. A filter is not known to “re-position” points, a filter is generally understood to remove undesirable points in the data, thereby ignoring them. Further, there is nothing in the Lockhart references that implies the points are re-positioned.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791